Exhibit 10.27 to 2004 10-K

 

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

 

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), a copy of which has been delivered to you, the
Compensation and Benefits Committee of the Board of Directors of Convergys
Corporation (the “Compensation Committee”) has granted you a performance unit
award, on and subject to the terms of the Plan and your agreement to the
following terms, conditions and restrictions.

 

1. Earning and Payout of Award. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall pay you the amount earned in accordance with the payout schedule provided
to you separately (the “Payout Schedule”) as soon as administratively
practicable following December 31, XXXX (the “Vest Date”) depending on the level
of satisfaction of the performance criteria described in Section 2 below.

 

2. Performance Criteria. You shall be entitled to receive a payment under this
Agreement based on (a) the Company’s Total Shareholder Return (“TSR”) over the
three consecutive calendar year period ending on the Vest Date (the “performance
period”) relative to the Total Shareholder Return of the companies included in
the New Composite Group of companies listed in the Company’s XXXX proxy
statement (other than any company(ies) in such peer group that ceases to exist
prior to the last day of the performance period due to merger, bankruptcy or
other corporate event) (collectively, the “Peer Group”) over the performance
period and (b) the Payout Schedule. In the event that the number of companies in
the Peer Group as of the end of the applicable performance period is less than
XX, the Peer Group used for purposes of this award shall become YYY. The amount
earned will be paid in cash as soon as administratively practicable following
the end of the performance period.

 

“TSR” means stock price appreciation plus dividend yield, assuming immediate
reinvestment of dividends in the stock with respect to which such dividends were
paid, over the term of the performance period. Stock price appreciation over the
term of the performance period for a company will be determined by comparing (c)
the average close price as reported in the Wall Street Journal of the stock of
the applicable company for each trading day occurring during the calendar
quarter ending on the day immediately preceding the start of the performance
period to (d) the average close price as reported in the Wall Street Journal of
the stock of the applicable company for each trading day occurring during the
calendar quarter ending on the last day of the performance period.

 

3. Forfeiture of Award.

 

  a. Your right to receive a payout pursuant to this Agreement shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates prior to the Vest Date for any reason
other than death, disability, retirement or involuntary termination without
cause. For purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;



--------------------------------------------------------------------------------

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing at least thirty years of service with the
Company or any of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

 

Your right to receive a payment pursuant to this award shall be forfeited
automatically and without further notice if you cease to be an employee of the
Company and its affiliates during the year in which this award is granted to you
due to death or involuntary termination without cause.

 

  b.

If the Compensation Committee determines that you engaged in any Detrimental
Activity during your employment with Convergys Corporation or during the
two-year period following the termination of such employment for any reason, (i)
to the extent that you have not yet received a payout under this award, your
right to receive a payout under this award shall be forfeited and (ii) to the
extent that you have received a payout under this award within the six-month
period immediately preceding the termination of your employment (or, if your
employment terminated by reason of your retirement or disability, within the
period beginning six months prior to your termination and ending two years
following your termination), the Compensation Committee, in its sole discretion,
may require you to pay back to the Company the amount you received pursuant to
this award. For purposes of this Section 3b, “Detrimental Activity” shall
include: (1) disclosing proprietary, confidential or trade secret information;
(2) becoming involved in any business activity in competition with Convergys
Corporation in the geographical area where Convergys Corporation is engaged in
such business activity; (3) interfering with Convergys Corporation’s
relationships with any person or entity or attempting to divert or change any
such relationship to the detriment of Convergys Corporation or the benefit of
any other person or entity; (4) failing to disclose and assign to Convergys
Corporation any ideas, inventions, discoveries and other developments conceived
by you during your employment, whether or not during working hours, which are
within the scope of or related to Convergys Corporation’s existing or planned
business activities; (5) disparaging or acting in any manner which may damage
the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation; (6)
inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; or (7) taking or retaining
without authorization any property of Convergys Corporation. Convergys
Corporation shall be entitled to set-off against any payment called for under
the first



--------------------------------------------------------------------------------

 

sentence of this Section any amount otherwise owed to you by the company.
Nothing in this Section is intended to supercede or otherwise affect any
Non-Disclosure and Non-Competition agreement or other employment-related
agreement between you and Convergys Corporation. References to Convergys
Corporation in this paragraph shall include all direct and indirect subsidiaries
of Convergys Corporation.

 

  c. Your right to receive payout pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company.

 

4. Death, Disability, Retirement, and Involuntary Termination without Cause.

 

  a. Except as may be otherwise provided under the terms of an employment
agreement, if you cease to be an employee of the Company and its affiliates due
to death or involuntary termination without cause after the calendar year in
which this award was granted to you but before the Vest Date, your payout under
this award will be determined based on the Payout Schedule and the Company’s
level of satisfaction of the performance criteria described in Section 2 over
the period beginning January 1, XXXX and ending on the last day of the calendar
year preceding the calendar year in which your employment terminates.

 

  b. If you cease to be an employee of the Company and its affiliates due to
disability or retirement, this award will remain in effect following your
involuntary termination and through the remainder of the performance period and
you will be entitled to receive the payout earned, if any, based on the Payout
Schedule and the Company’s level of satisfaction of the performance criteria
described in Section 2 as of the Vest Date.

 

5. Transferability. Your right to receive a payout pursuant to this award shall
not be transferable nor assignable by you other than by will or by the laws of
descent and distribution.

 

6. Tax Withholding. In connection with a payment to you pursuant to this award,
the Company will withhold or cause to be withheld from such payment such amount
of tax as may be required by law to be withheld with respect to the payment.

 

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

 

8. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.



--------------------------------------------------------------------------------

9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

10. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

 

11. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

 

12. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.